Cobb, P. J.
The evidence for the State authorized a verdict for murder. The accused introduced no evidence, but his statement,, if credible, authorized an acquittal. There was no view of the evidence or statement of the accused under which a verdict for voluntary manslaughter could be legally rendered. A new trial should have been granted upon the ground that the verdict finding the accused guilty of voluntary-manslaughter was contrary to the evidence. Herrington v. State, ante, 745, and cit.

Judgment reversed.


All the Justices concur, except Fish, G. J., absent.

Lewis C. Bussell, for plaintiff in error.
8. J. Tribble, solicitor-general, contra.